

117 S2162 IS: SBA Franchise Loan Default Disclosure Act
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2162IN THE SENATE OF THE UNITED STATESJune 22, 2021Ms. Cortez Masto (for herself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require the Small Business Administration to publish loan default rates by franchise brand, and for other purposes.1.Short titleThis Act may be cited as the SBA Franchise Loan Default Disclosure Act.2.Publication of default rates by franchise brand(a)DefinitionsIn this section—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; and(2)the term franchise has the meaning given the term in section 436.1 of title 16, Code of Federal Regulations, as in effect on July 1, 2007.(b)Publication of default ratesThe Administrator shall publish and update on a quarterly basis loan default rates by franchise brand during the preceding 10-year period on the website of the Administration in a manner that is publicly accessible and linked to the Franchise Directory of the Administration. 